Title: From George Washington to Henry Knox, 2 October 1791
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon 2d Oct. [17]91.

Nothing at present occurs to me of which I have to inform you, except that since the rect of your letter of the 22d ulto respecting the situation of affairs in the French Island of Hispaniola—your other letter of the 22d & that of the 24th of the same month, one giving an Accot of the Expedition under Gl Wilkinson—the other enclosing a Statemt of the Troops now on our frontiers, having been duly received.
I hope however, that all papers, in your Departt, respecting the Western Expedition & other Matters, which will come before

Congress, will be in readiness by the time of their meeting. I am, Sir yr hble Servt

G. W——

